WILLIAMS, Judge.
Judgment in a forcible detainer action was rendered in favor of appellee in the Hart County Court. The appellants took an appeal to the Hart Circuit Court. That court held that a traverse bond offered by appellants was insufficient, and dismissed the appeal. The appellants are here on the theory that the action taken hy the circuit court was arbitrary.
The narrative statement of evidence as found to be true by the circuit court reveals that one bond offered by appellants was signed by one of the appellants, Eddie Hurst, with Kenneth Henderson as surety. The court found that the value of the surety’s property when reduced hy allowable exemptions would be inadequate to indemnify the appellee from all costs and damages. Appellants were given two weeks to execute a new bond. Within that period a bond signed by Eddie Hurst and E. R. Henderson, as officers of Mud Branch Oil and Gas Company, and by Eddie Hurst individually, was offered. There was no surety on the bond. The circuit court found it to be insufficient, and dismissed the appeal.
We note that the surety on the first bond was inadequate and that there was no surety on the second. The action taken by the circuit court was not such an abuse of discretion as to be arbitrary. See McDonald v. Jenkins, 93 Ky. 249, 19 S.W. 594; Trivette v. Stratton, 276 Ky. 774, 125 S.W.2d 236.
Judgment affirmed.